DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites:
14.  The filter arrangement of claim 11, wherein the support section extends farther in the lengthwise direction of the filter cartridge than the insertion direction.  Emphasis added.

Instant disclosure does not provide written description support for the highlighted feature, and therefore it is new matter.  The Applicant argues that this limitation is supported by Figs. 1 and 3 of instant application.  Applicant Rem. dated Dec. 11, 2020 (“Applicant Rem.”).  The Examiner respectfully disagrees.  Patent drawings are assumed to not be to scale, unless the description says otherwise.  MPEP 2125(II).  The written portion of instant disclosure does not indicate that the support section 7 extends farther in a lengthwise direction of the filter cartridge than the insertion section 9, and does not indicate that the drawings are to scale.  Therefore, Figs. 1 and 3 on their own are insufficient to support the newly added features of claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 3–5, 10–12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muenkel et al., US 2014/0053521 (“Muenkel”) in view of Kaufmann et al., US 2014/0165834 (“Kaufmann”).  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muenkel in view of Kaufmann in view of Troxell, US 2013/0239802 (“Troxell”) and in further view of Johnson et al., US 2013/0125754 (“Johnson”).
Claim 13 disclsoes a filter arrangement comprising, inter alia, a holder including an opening with an inner wall that extends lengthwise so as to receive a filter cartridge.  The filter cartridge comprises a flange that includes a radial flange and a support section.  The support section rests against the inner wall of the opening.  
Muenkel discloses an air filter (Fig. 1) for cleaning air provided to the intake of an internal combustion engine.  Muenkel, Fig. 1, [0002], [0052].  The air filter comprises a housing 100 (corresponding to the “holder”) and a filter element 1 (i.e., a “filter cartridge”) located within the housing 100.  Id. at [0052].  The filter element 1 comprises a shell 60 (i.e., a “flange”) that is used to seal the filter element 1 against a sealing surface of the housing.  Id. at [0053], [0054].

    PNG
    media_image1.png
    1270
    1495
    media_image1.png
    Greyscale

Muenkel differs from claim 13 because while the end of shell 60 is used to seal against the sealing surface of housing 100, the reference does not disclose the shell 60 comprising a radial flange and a support section with the support section resting against an inner wall of an opening formed in the sealing surface.
However, Kaufmann discloses a filter device used to filter the air provided to the intake of an internal combustion engine which comprises a housing 10 that receives a filter element 30.  Kaufmann Fig. 1, [0049].  The housing comprises a sealing groove 350 (i.e., an “opening”) that receives a sealing web 332 (i.e., a “flange”) located on the end of filter element 30.  Id. at Fig. 2, [0050].  The sealing web 332 comprises a radial flange section (seen in Fig. 2) and a sealing surface 337 (i.e., a “support section”) perpendicular to the radial flange that rests within a contact area 351 (i.e., an “inner wall”) of the groove 350.  Id.  


    PNG
    media_image2.png
    1004
    1311
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    895
    1336
    media_image3.png
    Greyscale

Kaufmann’s sealing arrangement is beneficial because it provides a good seal between the housing 10 and the filter element 30.  Id.  Therefore, it would have been obvious to provide Kaufmann’s sealing arrangement (i.e., Kaufmann’s sealing web 332 provided on Muenkel’s shell 60 with Kaufmann’s sealing groove 350 in the sealing surface of Muenkel’s housing 100) in order to provide a good seal between the filter element 1 and the housing 100.  It also would have been obvious to make this combination because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B). 
Additionally, as noted, Muenkel’s shell 60 is used as a sealing arrangement which the filter element can be sealed relative to the air filtered housing.  Muenkel [0054].  It would have been obvious for the shell 60 (and thus Kaufman’s sealing web 332 provided on the shell 60) to have a rectangular configuration because Kaufman 
With this modification, Muenkel teaches the limitations of claim 13:
“A filter arrangement (the air filter seen in Fig. 1, Muenkel [0043]), comprising: 
a holder (air filter housing, Muenkel Fig. 1, pt. 100, [0052]) including an opening (Kaufmann’s groove 350 provided in the sealing surface of Muenkel’s housing 100, as explained above, Kaufmann Figs. 1, 2, [0049]) including an inner wall that extends lengthwise so as to allow receiving a filter cartridge (the contact area 351 of Kaufmann’s groove 350, id.);
the filter cartridge (filter element, Muenkel Fig. 1, pt. 1, [0052]) comprising a filter medium (the filter material that is used within the filter cartridge including the first, second and/or third filter bellows, id. at Fig. 7, pts. 10, 20, 30, [0066]) including, at least on an end face, a flange configured to install the filter cartridge in the holder (shape-preserving shell, id. at Fig. 7, pt. 60, [0066], which includes Kaufmann’s sealing web 332, Kaufmann Fig. 2, [0050]),
wherein the flange includes a radial flange (the radial flange of Kaufmann’s sealing web 332, Kaufmann Fig. 2, [0050]) and a support section (the sealing surface 337 of Kaufmann’s sealing web 332, id.),
wherein the support section extends in a lengthwise direction of the filter cartridge so as to be parallel with the filter medium (as Kaufmann’s sealing surface 337 extends in a lengthwise direction of filter element 30 parallel with the filter material 31 of the filter element 30, as seen in Fig. 2, and would extend in the same relationship to Muenkel’s filter bellows 20 when the sealing web 332 is provided on Muenkel’s shell 
wherein the support section has a rectangular outer contour when viewed from a bottom view of the filter cartridge (as Kaufman’s sealing surface 337 would be rectangular when Muenkel’s shell 60 is rectangular, as explained above), 
wherein the radial flange, on an outer circumference, is configured so as to be rectangular (as the radial flange on Kaufman’s sealing web 332 would be rectangular when Muenkel’s shell 60 is rectangular, as explained above), and
wherein the filter medium has a cylindrical configuration (as Muenkel’s second and third bellows 20, 30 each have a cylindrical configuration as they each have a circular shape and are parallel to one another, Muenkel, [0066], [0067]).”
Regarding claim 3, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the support section surrounds the filter medium in a radial direction at a distance (as the shell 60 containing Kaufmann’s sealing web 332 surrounds the second bellows 20 at a distance, as seen in Muenkel Fig. 7).”
Regarding claim 4, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the filter medium is configured as a pleated filter (the second bellows 20 is pleated, as seen in Muenkel Fig. 7).”
Regarding claim 5, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the flange includes an inflow contoured element (the inner lip of shell 60, seen in Muenkel Fig. 7).”
Claim 6 requires that for the filter arrangement of claim 5, the inflow contoured element is in the form of a venturi tube.  Muenkel does not explicitly disclose this feature.  However, as noted above, Muenkel’s filter is used to purify intake air for an internal combustion engine.  Muenkel, [0001].  As such, it would have been obvious to use direct pulses of compressed air at the opening provided in shell 60 to clean the filter element because Troxell teaches that it is beneficial to use compressed air in this manner to clean an air intake filter for an internal combustion engine to extend the life of the filter.  Troxell, [0009].  When cleaning Muenkel’s filter with compressed air in this manner, it also would have been obvious to provide a venturi tube within the interior of shell 60 because Johnson teaches that such a venturi nozzle 214 provided within the interior of a filter element is beneficial for accelerating the velocity of the pulses of cleaning air to facilitate improved cleaning of the filter.  Johnson Fig. 2A, [0030].
Regarding claim 10, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 13, wherein the flange is connected to the filter medium using a positive fit (the Examiner takes the position that the shell 60 and the first, second and third bellows 10, 20, 30 are connected with a positive fit at the area where the shell 60 contacts the bellows due to friction between these elements, as seen in Muenkel Fig. 7).”
Regarding claim 11, Muenkel teaches the limitations of the claim:
“The filter arrangement of claim 10, wherein the flange includes an insertion section that is inserted into the interior of the filter medium (the lip of shell 60 that is inserted into first bellows 10, as seen in Muenkel Fig. 8).”

Regarding claim 12
“The filter arrangement of claim 13, further comprising:
A sealing element, associated with the radial flange (as Kaufmann’s sealing web 332 which forms the radial flange is a sealing element, as explained in the rejection of claim 13 above).”
Claim 14 requires that for the filter arrangement of claim 11, the support section extends farther in the lengthwise direction of the filter cartridge than the insertion section.  It would have been obvious for the support section (i.e., Kaufmann’s sealing surface 337) to be longer than the lid of Muenkel’s shell 60 that is inserted into the first bellows 10 (i.e., the insertion section) depending on the desired dimensions of the device.  MPEP 2144.04(IV)(A).
Response to Arguments
The Applicant argues that it would not have been obvious for Kaufmann’s sealing web 332 (comprising portions corresponding to the “support section” and “radial flange”) to be rectangular when provided on Muenkel’s shell 60 (corresponding to the “flange”).  Applicant Rem. 5.  The Applicant argues that if the sealing surface 337 in Kaufmann is rectangular then the outer circumference of Kaufmann’s filter element 30 would also be rectangular.  Id. at 6.  
The Examiner respectfully disagrees with Applicant’s position that it would not have been obvious for sealing surface 337 to be rectangular when provided on shell 60.  As noted above, Muenkel teaches that its shell 60 operates as a sealing device to seal the filter cartridge to a housing.  Muenkel [0054].  Kaufmann teaches that the sealing surface of a filter element can take several shapes such as oval or rectangular.  Kaufmann [0021].  Therefore, it would have been obvious for Muenkel’s shell 60 to have a rectangular 

    PNG
    media_image1.png
    1270
    1495
    media_image1.png
    Greyscale

The Applicant also argues that it would not have been obvious to modify Muenkel’s shell 60 to be rectangular, in view of MPEP 2144.04, asserting that instant specification teaches that the rectangular shape is critical.  Applicant Rem. 6, 7.  Specifically, Applicant argues that the rectangular configuration enables the filter arrangement to withstand the strong forces and associated bending moments that are encountered in the art.  Id. at 7.  
The Examiner respectfully disagrees.  In order to demonstrate criticality, the Applicant should provide evidence that the claimed feature produced unexpected results.  MPEP 2145.  However, here the Applicant has provided no evidence that the rectangular shape unexpected produced the ability to withstand the strong forces and 
Additionally, instant application discloses that the shape of the support section is not critical because it teaches that the “support section” can have “a cylindrical configuration” (Spec. [0020])1 or “can be configured so as to be rectangular” (id. at [0021]) with either configuration extending in the lengthwise direction of the filter cartridge to absorb “bending forces that can be very strong, especially when the filter cartridge is installed horizontally” (id. at [0009]).  Therefore, because instant disclosure teaches that either a cylindrical or rectangular shape enables the filter arrangement to withstand the strong forces and associated bending moments that are encountered in the art, the claimed rectangular shape is not critical to the claimed invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This version of the specification was filed Apr. 10, 2017.